Appeal by defendant, as limited by his brief, from a resem tence of the Supreme Court, Kings County, imposed May 30, 1975 (the date on the clerk’s extract is July 1, 1975), upon his conviction of attempted robbery in the third degree, upon his plea of guilty. The appeal brings up for review the denial of defendant’s application for youthful offender treatment. Resentence modified, as a matter of discretion in the interest of justice, by providing that defendant’s application for youthful offender treatment is granted. As so modified, resentence affirmed. Under all of the circumstances of this case, including defendant’s age and lack of a previous felony conviction, he should not have received the sentence imposed at Criminal Term. Martuscello, J. P., Latham, Shapiro and O’Connor, JJ., concur.